Brown, J.,
dissenting. I cannot agree that the board of elections may in one case accept and in another case reject a petition in which the circulator’s affidavit fails to contain specific language the inclusion of which is required by mandatory statutory language.
It is not necessary for us to speculate as to what the apparent intent of the General Assembly was in including in Section 3501.38 (E), Revised Code, the specific requirement that every affidavit contain a statement of the circulator’s knowledge and belief that all signers were qualified to sign. I cannot imagine how the General Assembly could use stronger or clearer language.
*17Where a statute, in plain and unmistakable language, clearly expresses the legislative intent of the General Assembly in enacting it, courts may not go beyond such expressed intent to seek out an apparent legislative intent. 50 Ohio Jurisprudence 2d 139 et seq., Sections 169 et seq. This, in the instant case, the majority has done.
The requirement here involved provides a basis for prosecution under Section 3599.36, Revised Code, in the event a circulator filed petitions knowing that they contained signatures of persons who were not “to the best of his knowledge and belief qualified to sign.”
I see no need to rewrite this statute or to modify or distinguish the court’s opinion in State, ex rel. Abrams, v. Bachrach, 175 Ohio St. 257.
Schneider, J., concurs in the foregoing dissenting opinion.